Proceeding pursuant to CPLR article 78 *941(transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for disability retirement benefits.
Petitioner, a mental hygiene therapy aide, sustained back and leg injuries in 1989 in the course of her duties while escorting a mentally handicapped client onto a bus. Thereafter, respondent denied petitioner’s application for disability retirement benefits on the ground that petitioner failed to sustain her burden of proving that she would be permanently unable to perform her job duties. Contrary to petitioner’s contention, there. is substantial evidence in the record to support respondent’s determination. Furthermore, the Hearing Officer committed no error in refusing to permit petitioner to cross-examine a physician testifying on behalf of the State Retirement System regarding a certain medical report on the ground that it was not relevant. Petitioner’s remaining arguments have been considered and rejected.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.